FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      December 6, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
AMY KRCHMAR,

             Plaintiff-Appellant,

v.                                                          No. 13-5063
                                                  (D.C. No. 4:12-CV-00005-TLW)
CAROLYN W. COLVIN, Acting                                   (N.D. Okla.)
Commissioner of the Social Security
Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before GORSUCH, ANDERSON, and HOLMES, Circuit Judges.



      Amy Krchmar appeals the district court’s order affirming the Commissioner’s

decision denying her application for disability and supplemental security benefits.

We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), and we affirm.


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Ms. Krchmar, then age 32, applied for disability and supplemental security

benefits in 2006, alleging she was unable to work because of migraines, arthritis,

bipolar disorder and back pain. The agency denied her application initially and on

reconsideration. An administrative law judge (ALJ) conducted a hearing, after which

he issued a 20-page decision denying benefits. The ALJ found that Ms. Krchmar

(1) had not engaged in substantial gainful activity since June 2006; (2) had severe

impairments of degenerative disc disease of the lumbar spine; prior left-knee surgery;

obesity; post-traumatic stress disorder; and borderline personality disorder;1 (3) did

not have a physical or mental impairment, or combination of impairments, that met

the criteria for presumptive disability; (4) had the residual functional capacity (RFC)

to perform sedentary work, limited to simple, repetitive tasks and only incidental

contact with the public, and, while she could not return to her past relevant work; she

(5) could perform other work that exists in significant number in the economy.

Based on these findings, the ALJ concluded Ms. Krchmar was not disabled. See

Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010) (describing five-step

evaluation process). The Appeals Council denied review, and the magistrate judge,

sitting by consent, affirmed.

      On appeal, Ms. Krchmar argues that the ALJ failed to properly evaluate the

medical opinion evidence and her credibility, and that the RFC assessment was not
1
       We will not recite all of the medical evidence here. The parties are familiar
with the evidence and it is described accurately and in great detail in the magistrate
judge’s 33-page opinion and order. See Aplt. App., Vol. I at 51-69.


                                          -2-
supported by substantial evidence. “We review the Commissioner’s decision to

determine whether the ALJ’s factual findings are supported by substantial evidence

in the record and whether the correct legal standards were applied.” Keyes-Zachary

v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (internal quotation marks omitted).

      Medical Source Evaluation. Ms. Krchmar argues the ALJ did not properly

weigh the opinions of consultative examiner Dr. LaGrand and treating physician

Dr. Shadid. See id. (describing ALJ’s obligation to consider medical-source

evidence). Dr. LaGrand, a licensed clinical psychologist, performed two consultative

mental status and diagnostic examinations of Ms. Krchmar at the request of the

agency, once in 2006 and then in 2009. She interviewed Ms. Krchmar and conducted

numerous tests, including a mental status exam, the Minnesota Multiphasic

Personality Inventory (MMPI), and the Structured Inventory of Malingering

Symptomology (SIMS). Dr. LaGrand rated Ms. Krchmar’s global assessment of

functioning (GAF) score as 55 in 2006, and as 45 in 2009. She completed a detailed

psychological assessment of Ms. Krchmar which included her opinion regarding

Ms. Krchmar’s mental ability to do work-related activities. She opined in relevant

part that Ms. Krchmar’s ability to concentrate and stay on task was adequate.

      Ms. Krchmar saw Dr. Shadid three times in February and March 2009. He

rated her GAF score as 55, 60, and 58. Dr. Shadid checked boxes on a medical

source opinion form regarding her ability to do work-related activities, but wrote at

the top that his opinions were just estimates because he had limited interaction with


                                         -3-
Ms. Krchmar and had done no testing at his office. Dr. Shadid checked boxes

estimating that Ms. Krchmar had marked limitations in her ability to maintain

attention and concentration.

      In considering what weight to give these medical source opinions, see id., the

ALJ gave Dr. Shadid’s opinion “some weight but less than the weight than the

opinion expressed by Dr. LaGrand,” concerning Ms. Krchmar’s ability to do

work-related activities, including her ability to concentrate, “because of the

limitations expressed by Dr. Shadid.” Aplt. App., Vol. II at 33. But the ALJ gave

greater weight to Dr. Shadid’s opinion as to Ms. Krchmar’s GAF scores than

Dr. LaGrand’s, because she had a greater opportunity to observe Ms. Krchmar.

      Ms. Krchmar argues it was “nonsensical [for the ALJ] to say on one hand that

despite the lack of a lengthy history Dr. Shadid’s opinion is entitled to greater weight

but on the other hand because of the lack of a lengthy history his opinion is entitled

to lesser weight.” Aplt. Opening Br. at 14. This misstates the ALJ’s discussion and

analysis. The ALJ gave less weight to Dr. Shadid’s opinion about Ms. Krchmar’s

ability to do work-related activities because of the limitations given by Dr. Shadid

himself, which included both the lack of history and a lack of testing. In contrast to

Dr. Shadid, Dr. LaGrand did extensive testing of Ms. Krchmar. But as to a different

issue, the subjective GAF scores,2 the ALJ explained that Dr. Shadid’s estimates


2
       The Commissioner does not consider GAF scores to “have a direct correlation
to the severity requirements in our mental disorders listings,” Revised Medical
                                                                          (continued)
                                         -4-
were entitled to more weight because he had seen Ms. Krchmar more. See Langley v.

Barnhart, 373 F.3d 1116, 1122 n.3 (10th Cir. 2004) (“The GAF is a subjective

determination based on . . . the clinician’s judgment of the individual’s overall level

of functioning.”) (internal quotation marks omitted). The ALJ properly explained his

reasoning for the weight assigned to these different opinions and we discern no

reversible error in the ALJ’s conclusions. See Keyes-Zachary, 695 F.3d at 1166.

      Ms. Krchmar also argues the ALJ erred in not discussing all of the statements

and opinions issued by Ms. Braddick, a therapist. It is clear that the ALJ considered

all of Ms. Braddick’s opinions, and he did discuss some of her statements more

specifically. But the ALJ also noted that Ms. Braddick is not an acceptable medical

source. Further, the ALJ gave an example of one statement by Ms. Braddick in

particular that was not supported by any facts. “In the case of a nonacceptable

medical source like [Ms. Braddick], the ALJ’s decision is sufficient if it permits us to

follow the adjudicator’s reasoning.” Id. at 1164 (internal quotation marks omitted).

The ALJ’s discussion of Ms. Braddick’s evidence was sufficiently clear and we

discern no reversible error in the ALJ’s discussion and consideration.

      Credibility. Ms. Krchmar testified she has migraines about three times a week

which cause sensitivity to light and vomiting. The ALJ discounted this testimony,


Criteria for Evaluating Mental Disorders and Traumatic Brain Injury, 65 Fed. Reg.
50746, 50764-65 (Aug. 21, 2000), and the new Diagnostic and Statistical Manual of
Mental Disorders, 16 (5th ed., 2013) has discontinued its use because of “its
conceptual lack of clarity . . . and questionable psychometrics in routine practice.”


                                          -5-
finding her migraines to be non-severe. Ms. Krchmar argues the ALJ did not give

reasons, supported by evidence, for not accepting her testimony. See id. at 1166-67

(explaining ALJ’s obligations in considering credibility). We disagree. As to her

migraines, the ALJ found that “the medical evidence of record indicate no findings or

test results, medications or treatment regimes prescribed for [migraine headaches]

that result in any functional limitation.” Aplt. App., Vol. II at 18. The ALJ noted

that Dr. Briggeman had no treatment records or tests that diagnosed migraine

headaches and his notes stated there was only Ms. Krchmar’s self-report of a history

of migraines. Ms. Krchmar points out that she did report her migraines and was

given medication for migraines, but as the ALJ noted, the medical record did not

indicate her migraines caused functional limitations.

      Ms. Krchmar also testified that she had difficulty concentrating, staying

focused on tasks, and completing tasks. The ALJ found this claim was inconsistent

with her testimony that she was compliant with her medication regime. Further, the

ALJ explained that he gave great weight to Dr. LaGrand’s finding that she had

adequate concentration and ability to understand, remember and carry out

instructions, and had no significant problems with persistence or pace.

      Moreover, as thoroughly and accurately described by the district court, the

ALJ gave many other reasons for discounting Ms. Krchmar’s testimony, and tied his

findings to specific evidence. The ALJ listed numerous inconsistencies in her

testimony, noted the instances in which her claims were not supported by medical


                                         -6-
evidence, and cited Dr. LaGrand’s test results indicating she feigned or exaggerated

her symptoms. “Credibility determinations are peculiarly the province of the finder

of fact, and we will not upset such determinations when supported by substantial

evidence in the record, provided the determinations are closely and affirmatively

linked to that evidence.” Adams ex rel. D.J.W. v. Astrue, 659 F.3d 1297, 1302

(10th Cir. 2011) (alteration and internal quotation marks omitted). We have

reviewed the record and conclude the ALJ’s credibility determination was adequate.

      RFC Assessment. As noted, the ALJ found that Ms. Krchmar was limited to

sedentary work that was simple and repetitive and had only incidental contact with

the public. Ms. Krchmar contends this finding is inconsistent with her testimony and

Ms. Braddick’s statements that she has problems with concentration, focus,

motivation, and staying on task. We have already concluded the ALJ properly

assessed the credibility of Ms. Krchmar’s testimony and Ms. Braddick’s non-medical

source statements. We conclude from our review of the record that substantial

evidence supports the ALJ’s RFC assessment. Although Dr. LaGrand stated in 2006

that Ms. Krchmar’s ability to be reliable was poor, he also found that Ms. Krchmar

had adequate concentration and no significant problems with persistence or pace.

Dr. LaGrand reexamined Ms. Krchmar in 2009, after the administrative hearing, and

again opined that she had adequate memory and no significant problems with

persistence or pace. Further, Dr. Leon found that Ms. Krchmar had a fair attention

span, intact memory, and average intellectual functioning. The ALJ provided very


                                        -7-
detailed and thorough reasons for his RFC assessment and substantial evidence

supports his RFC finding.

      The judgment of the district court is affirmed.


                                               Entered for the Court


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -8-